           Case 2:18-cr-00331-GW Document 68 Filed 06/27/19 Page 1 of 1 Page ID #:492

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                               CRIMINAL MINUTES - GENERAL




 Case No.         CR 18-331-GW                                                                    Date    June 27, 2019


 Present: The Honorable       GEORGE H. WU, UNITED STATES DISTRICT JUDGE
 Interpreter       NONE
           Javier Gonzalez                       Katie E. Thibodeaux                   Lindsey G. Dotson; Ruth C. Pinkel
            Deputy Clerk                     Court Reporter/Recorder, Tape No.                     Assistant U.S. Attorney



                U.S.A. v. Defendant(s):            Present Cust. Bond            Attorneys for Defendants:        Present App. Ret.

Arman Gabaee                                         U             U       Thomas P. O’Brien                           U                U
                                                                           Ivy A. Wang                                 U                U
                                                                           David J. Carroll                            U                U
                              DEFENDANT'S MOTION FOR REVIEW OF MAGISTRATE COURT'S
                              DENIAL OF MOTION TO MODIFY CONDITIONS OF PRETRIAL RELEASE
 PROCEEDINGS:                 [57]


Court hears oral argument. For reasons stated on the record, Defendant’s Motion is continued to July 8, 2019 at
9:30 a.m., with a joint status report to be filed by noon on July 3, 2019.




                                                                                                                   :         17

                                                                       Initials of Deputy Clerk     JG




CR-11 (09/98)                                      CRIMINAL MINUTES - GENERAL                                                     Page 1 of 1
